Mr. Justice Clark
delivered the opinion of the court,
On the 18th day of December, 1872, Isaac Rozell, by agreement in writing, sold and agreed to convey a lot of ground, in Bridgeport, Montgomery county, to Cebert H. Newhall; the consideration, expressed in the agreement, was $600, of which $10 was paid in hand, the balance was payable upon delivery of “ a full and satisfactory conveyance,” on or before the 20th January, 1873. No further payment *411was, at any time, made upon, the purchase money, and the deed was never delivered. In the latter part of September, 1875, Newhall transferred the agreement to William Rennyson, by whom this action of ejectment is brought. The premises were, at the date of the agreement, subject to the lien of a mortgage of $1000, which bound also the adjoining lot of William Rennyson; this mortgage Rennyson had assumed and was bound to pay; whether or not the existence of this lien was known, at the time of the contract, is a matter disputed; George W. Thomas, a conveyancer, “was acting for both parties,” and “was to write the deed.” Newhall testifies, that he had no knowledge of the lien at the time, but that Thomas told him of it afterwards. He further says: “I was ready at all times, from the signing of the agreement, until I sold it to Mr. Rennyson, to comply with my part of this contract. I did not in any way surrender or cancel it.”
We are of opinion, however, that whilst the agreement may not have been formally surrendered or cancelled, Mr. Rozell had very good reason to regard it as abandoned. The conduct of Mr. Newhall was certainly well calculated to create the belief, in the mind of Mr. Rozell, that he was unwilling to take the property, and had altogether abandoned the contract.
“Rozell,” says he, “could not tender me a deed, with a clear title, and I could not take it unless he did give me a clear title, that is the reason I did not pay the $590, on the 20th January, 1873, according to agreement.”.....“I think, I said something to George Thomas, in regard to a clear title; I would take it if he would give me a clear title. I do not know that I told him to tell Mr. Rozell that I told Mr. Thomas that.”
Mr. Thomas testifies, that Newhall never authorized him to tell Rozell that he would not take the property, but that he may have told Rozel'l that Mr. Newhall would not take it on account of the mortgage.
Rozell remained in the exclusive possession of the lot, from the date of the agreement; he exercised the usual acts of ownership, offered the property for sale to Mr. Rennyson and others; for almost three years all claim on the part of New-hall would appear to have been abandoned, no act was done, nor word spoken during that period, from which even an inference of claim might be drawn. In the fall of 1875, Rozell began the construction of a building upon the lot, the walls of which threatened an obstruction to the light in Rennyson’s residence on the adjoining property; a controversy arose, respecting this, and Rennyson, having discovered the existence of this outstanding agreement, purchased it; “it came *412in opportunely,” as he says: the consideration of the assignment was $10 or $11. Rennyson well knew, at the time of this purchase, that Rozell claimed the lot to be his own, as Rozell- had repeatedly offered to sell it to him: Rennyson resided upon the adjoining lot, and knew that Rozell was in the exclusive possession, and that he was, at the time, engaged in the erection of a new and valuable building upon it. The precise date of this assignment is not shown; the paper itself has been lost or mislaid; it was executed, probably, in the latter part of September, 1875. At that, time, the building was in progress and if not far advanced, its erection had been fully undertaken; according to the plaintiff’s evidence, the foundation walls were laid or were in process of construction. Rennyson, either then, or soon afterwards, gave notice of his claim under the agreement, tendered the purchase money, and brought this ejectment. The property has very largely advanced in value; $600 was perhaps an adequate consideration, at the date of the agreement; its present value is stated to be from $4000 to $5000.
Under our system of jurisprudence, by which equity, is administered under common law forms, an action of ejectment in such a case as this, is the equivalent of a bill in chancery, for specific performance. Relief, therefore, is not the absolute right of either party — it is of grace only, and rests in the discretion of the court to be exercised upon a consideration of all the circumstances of the case. That discretion is, of course, not an arbitrary one, depending upon the mere pleasure of the court; it is controlled by recognized and established rules ; and while no rule may be announced which will be applicable to all cases, “in general, it may be said, that the specific relief will be granted, when it is apparent, from a view of all the circumstances of the particular case, that it Will subserve the ends of justice, and, that it will be withheld where upon a like view it appears that it will produce hardship or injustice to either of the parties: Willard v. Tayloe, 8 Wall., 557. It is not sufficient to call forth the equitable' interposition of the court that the legal obligation under the contract may be perfect; if injustice would result from a decree for specific relief, the parties must be remitted to their remedies at law. Even when the agreement is perfectly good, the price adequate, and no blame attaches to the purchase, if the transaction be inequitable and unjust in itself, or rendered so by matters subsequently occurring, specific performance may be denied and the parties turned over to their remedy in damages: Henderson v. Hays, 2 Watts, 148; Remington v. Irwin, 14 Penn. St., 143; Freetly v. Barnhart, 72 Penn. St. 279.
*413We are not inclined, under the special fools of this case, to grant the specific relief sought by the plaintiff. We are well persuaded, from an examination of the testimony, on the part of the plaintiff, and excluding from view the testimony on the part of the defence, that Mr. Rozell was justified in believing that the contract had been abandoned. -That belief was a legitimate inference from the conduct and declarations of Newhall, after his purchase. Rennyson was, in no sense, an innocent purchaser; he entered into this controversy willingly, with his eyes open, and in the face of facts that gave him distinct and clear notice. He made no inquiry of Rozell as to the circumstances of his title and possession, although he well knew Rozell to be in the occupancy of the premises, and in the act of erecting valuable improvements thereon. These improvements were then fully undertaken, and have since been completed; the value of the property has thereby been greatly increased, and gross and manifest injustice must now inevitably result from a specific performance.
A vendee cannot enforce specific performance, when he has been guilty of laches or such conduct as was calculated to induce the other party to suppose that he had abandoned his contract: Zeigler v. Houtz, 1 W. & S., 533. Lapse of time and change of circumstances will, in some cases, induce a chancellor to refuse a decree, even where time is not of the essence of the contract: Bodine v. Gladiug, 21 Penn. St., 50.
We have considered this case solely upon the showing of the plaintiff’s testimony, with which that of the defendant is in direct conflict. If the statement of facts made by the defendant be the true one, the plaintiff’s contention is without the slightest merit.
Judgment affirmed.